MATTER OF B—
In VISA PETITION Proceedings
A-12068067

Decided by Board December 11, 1961
Adopted child—Adoption not legally recognized in Netherlands Antilles.
As there are no adoption laws or other known means of creating the legal .
stauof"dpinheNtrladsAi,bnefcrywhoasgiv
to petitioner shortly after birth in the Netherlands Antilles under an agreement with the child's unmarried mother and who was raised as a member of
petitioner's family and regarded in the community as his own child is unable to qualify for preference quota status as petitioner's "adopted child".

BEFORE THE BOARD

DISCUSSION: The case comes forward on appeal from the order
of the Acting District Director, New York District, dated September 7, 1961, adhering to its order of denial of the visa petition filed
by the petitioner on behalf of the beneficiary.
The petitioner, a native of Netherlands Antilles, became a naturalized citizen of the United States on November 9, 1931. The beneficiary is a native and citizen of Netherlands Antilles, born October
29, 1939. The petition seeks to classify the status of the beneficiary
for preference quota status pursuant to section 203(a) (4) as the
married daughter of the petitioner. The visa petition filed on
August 5, 1960, indicated that the beneficiary was married, was residing in St. Albans, New York, with the petitioner and had given
birth to a child on February 29, 1960, in New York. The status of
the beneficiary's husband is not indicated.
The visa petition was denied by the District Director, New York
District, by order dated September 15, 1960, on the ground that the
beneficiary was uut the legally adopted daughter of the petitioner.

We considered the appeal from the order of denial of the District
Director on January 13, 1961, and we reviewed the evidence then
submitted. We concluded that in the absence of a statutory procedure of adoption, the petitioner must establish that a custom existed
in Netherlands Antilles which was recognized officially as resulting
in a legal adoption, legally binding upon the parties concerned, and
that it was necessary to establish that the adoption of the bene521

ficiary by the petitioner conformed with these customs and resulted
in a legal adoption. We concluded that the petitioner had failed
to show what custom was recognized by the Government of the
Netherlands Antilles as resulting in a legal adoption and conferring
the legal responsibilities and duties of parent and child, and remanded the case to amplify the record and fur such further action as
might be appropriate.
The affidavit of the beneficiary's natural mother dated November
28, 1959, to the effect that the natural parents of the beneficiary
were never married and that she entered into an agreement with her
brother, the petitioner, and his wife that they should adopt her child
when it was born, merely recites that since the birth of the beneficiary the petitioner and his wife have raised the beneficiary and
treated her as their own child and that in the community in which
they live the beneficiary has always been regarded as the daughter
of the petitioner's wife. However, thorn was no written deed or

agreement of adoption submitted. The only other documents
submitted to show the status of the beneficiary are school records
from the time beneficiary was six years of age and a certification
that during the 13 years she attended the school her bills were sent
to, and paid by, the adoptive parents.
The Attorney General of the Netherlands Antilles under date of
May '27, 1960, certified that there are no adoption laws in the Netherlands Antilles (Exhibit J). Counsel has furnished certifications
from the Recorder of the Court of First Instance of Aruba and the
Head of the Department of Civil Registry & Population Census to
the effect that there is no formalized court or legislative proceeding
which is prerequisite to a legal adoption and that adoptions are
recognized and legally binding upon the parties when they comply
with the local customs. However, neither of these officials expresses
any opinion as to whether or not the circumstances of the case herein
constituted a valid adoption.
Under date of June 6, 1961, the New York District Office of the
Immigration and Naturalization Service made inquiry of the Foreign Law Section of the Library of Congress for information bearing
upon the question herein. On the date of June 14, 1961, the Law
Librarian replied that there, was no source material available there
to provide an answer to the inquiries; that while the institution of
adoption had not been legally recognized in the metropolitan Netherlands until 1956 (Law of January 26, 1956), it was not possible to
establish to what extent adoption may have been permissible in
Aruba through custom or other official sanction. The communication
further indicated that the contact with the Netherlands Embassy was

fruitless but personnel there indicated that writing to the Department of Justice, Curacao, Netherlands Antilles, might be the only
522

means of obtaining the desired information. In response to a Serv

letter of June 12, 1961, the Secretary of the Department of Justice
at Willemstad, Curacao, Netherlands Antilles, replied that the
beneficiary, V—D—A—, was born on October 29, 1939, at Aruba,
Netherlands Antilles; her mother, D—A—, never legitimated the
daughter and a short time after her birth she was given to, and was
raised by, the family of J—J—A—, a brother of the mother; and
that the mother and the brother agreed that the latter only should
take care of her upbringing, but the adoption of the daughter was
never arranged. The communication concluded that in the Netherlands Antilles there are no adoption laws; that it occurs, however,
that children consider themselves to be adopted, but this so-called
"adoption" does not have any legal grounds in that country.
The petitioner, who is seeking the benefit of the immigration laws
on behalf of the beneficiary, has the burden of establishing eligibility
for such benefit or status. The latest communication from the Department of Justice of the Netherlands Antilles is to the effect that
ice

the so called "adoption" in the instant case has no legal grounds in
-

the Netherlands Antilles, which has no adoption laws. The evidence
presented does not establish a valid adoption under the law of the
Netherlands Antilles. No evidence has been submitted of an agreement or contract of adoption which would give rise to a legal status
under the law of the Netherlands Antilles. At most, what appears
to have been established is an agreement relating to the care and
education of the beneficiary by the petitioner herein. 1 In the absence of any statutory declaration by a court of the Netherlands
Antilles determining the legal status of the parties herein, and upon
the basis of the evidence available, it is concluded that the petitioner
has not borne the burden of establishing that the beneficiary is a
legally adopted child so as to qualify for benefits and status under
the immigration laws. The appeal will be dismissed
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
6-700, where an agreement of adoption was held to
1 Cf. Matter of R—,
create no legal status under the law of the Bahamas; to the same effect,
VP 3-1-72872 (June 17, 11)55), relating to an "adopunreported Matter of
tion" in Jamaica (which had no adoption law), the agreement between the
parties being characterized as the usual type of docliment in the transfer of
custody of children between private parties and having no more force in law
than a contract between private parties.

523

